                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ERIC S. SMITH,                                )
                                               )
                      Plaintiff,               )
                                               )
 vs.                                           )   Case No. 3:18-CV-1341-NJR-RJD
                                               )
 TIMOTHY BRUMLEY,                              )
                                               )
                      Defendant.               )

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on a Motion for Summary Judgment on the Issue

of Exhaustion of Administrative remedies filed by Defendant Timothy Brumley (Doc. 26).

The Court held a hearing pursuant to Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008), on

May 8, 2019 (Doc. 42). For the following reasons, the motion is granted.

                                      BACKGROUND

       Plaintiff Eric Smith, a former inmate of the Illinois Department of Corrections, filed

this action on June 6, 2018, pursuant to 42 U.S.C. § 1983 alleging that Defendant Brumley

violated his constitutional rights while he was housed at Menard Correctional Center

(Doc. 1). Specifically, Smith alleges that on August 3, 2017, his cellmate attacked him for

exhibiting symptoms of his mental illness (Doc. 1 at p. 4). Brumley was the acting sergeant

at the time, and although he responded to the scene, Smith alleges Brumley never ordered

medical attention or separated Smith from his cellmate (Doc. 1, pp. 4-5). Instead, Smith

was forced to spend the night in the cell with his cellmate (Id.). The following morning,

Smith’s cellmate attacked him again (Id.). As a result of the attacks, Smith had a sore and



                                        Page 1 of 6
swollen jaw, headaches, knots, and severe pain (Id.). He asserts his mental state also has

deteriorated since the attacks (Doc. 1, p. 6). After threshold review of his complaint, Smith

was permitted to proceed on one count of failure to protect in violation of the Eighth

Amendment when Brumley left Smith in a cell with his assailant, precipitating a

subsequent attack (Doc. 11).

       On December 28, 2018, Brumley moved for summary judgment for Smith’s failure

to exhaust his administrative remedies, arguing there are no credible grievances in the

record that complain about the conduct at issue in the complaint (Doc. 26). While two of

Smith’s grievances are written on grievance forms and contain institutional markings,

they are irrelevant to the issues in this lawsuit. And a purported third grievance, dated

August 5, 2017, and attached to Smith’s Complaint, is written on loose leaf paper and

contains no markings, file stamps, or other certifications to indicate the institution

received it. Furthermore, there is no institutional record that a grievance was ever filed

on that date.

       In response, Smith contends that he manually copied his grievance on loose leaf

paper because he was in segregation and did not have access to the law library to make

a copy (Doc. 32). He also states that after he filed the August 5 grievance, he received no

response (Id.). On March 13, 2019, Smith filed a second memorandum in opposition to

summary judgment, in which he argues he is no longer a prisoner of IDOC because his

criminal case was reversed and remanded (Doc. 36). Instead, he was a pretrial detainee

in Cook County when he filed the lawsuit. As he is no longer a prisoner, Smith claims he

does not need to exhaust his administrative remedies.




                                        Page 2 of 6
                                     LEGAL STANDARDS

A.     Summary Judgment

       Summary judgment is proper only where the moving party can demonstrate no

genuine issue of material fact exists and the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Ruffin-Thompkins

v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005). All facts and

reasonable inferences must be construed in favor of the non-moving party. Blow v. Bijora,

Inc., 855 F.3d 793, 797 (7th Cir. 2017) (citing Calumet River Fleeting, Inc. v. Int’l Union of

Operating Eng’rs, Local 150, AFL-CIO, 824 F.3d 645, 647-48 (7th Cir. 2016)).

B.     Exhaustion of Administrative Remedies

       The Prison Litigation Reform Act (PLRA) requires prisoners to exhaust all

administrative remedies before bringing suit under 42 U.S.C. § 1983. 42 U.S.C. § 1997e(a);

Dole v. Chandler, 438 F.3d 804, 808 (7th Cir. 2006). Proper exhaustion requires an inmate

to “file complaints and appeals in the place, and at the time, the prison’s administrative

rules require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). In Pavey v. Conley,

the Seventh Circuit instructed district courts to conduct a hearing to determine whether

a plaintiff has exhausted his remedies. Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008).

       Under the Illinois Administrative Code, an inmate must first submit a written

grievance within 60 days after the discovery of the incident, occurrence, or problem to

his or her institutional counselor, unless certain discrete issues are being grieved. 20 ILL.

ADMIN. CODE § 504.810(a). The grievance form must contain factual details regarding

each aspect of the offender’s complaint, including what happened, when, where, and the

name of each person who is the subject of or who is otherwise involved in the complaint.

                                         Page 3 of 6
This provision does not preclude an offender from filing a grievance when the names of

individuals are not known, but the offender must include as much descriptive

information about the individual as possible. Id. § 504.810(c).

       If the complaint is not resolved through a counselor, the grievance is considered

by a Grievance Officer who must render a written recommendation to the Chief

Administrative Officer (the Warden) within two months of receipt, “when reasonably

feasible under the circumstances.” Id. § 504.830(e). The CAO then advises the inmate of a

decision on the grievance. Id.

       An offender may also request a grievance be handled as an emergency by

forwarding the grievance directly to the CAO. Id. § 504.840. If there is a substantial risk

of imminent personal injury or harm to the offender, the grievance should be handed on

an emergency basis. Id. § 504.840(a). If the CAO determines the grievance should not be

handled on an emergency basis, “the offender shall be notified in writing that he or she

may resubmit the grievance as non-emergent, in accordance with the standard grievance

process.” 20 ILL. ADMIN. CODE. § 504.840(c).

                                       DISCUSSION

       As noted by Brumley, there are two grievances in the record that Smith wrote on

grievance forms and that contain stamps showing they were submitted for institutional

review. One emergency grievance, dated August 23, 2017, discusses the attack but does

not discuss Brumley or his failure to separate Smith from his cellmate (Doc. 29-1 at p. 8).

Instead, Smith is asking to see a doctor to get back on his medications (Id.). A second

grievance dated October 9, 2017, discusses the investigation procedure used by Internal

Affairs but does not mention Brumley or the August 3, 2017 attack (Id. at pp. 3-6).

                                       Page 4 of 6
       A third grievance, attached to Smith’s complaint, is dated August 5, 2017, and

discusses both the attack and Brumley’s alleged failure to protect him (Doc. 1, p. 8). The

grievance, written on loose leaf paper, states that Smith tried to explain to Brumley that

he was in fear of his life but was told to shut up and sit down. Brumley then walked off

and never returned (Id.). The next morning, Smith was attacked by this cellmate a second

time. The grievance concludes with Smith asking that Brumley “be investigated for his

‘failure to protect.’” (Id.). A second hand-written, loose-leaf grievance attached to the

Complaint is dated September 5, 2017, and complains that Smith never got a response to

his August 5, 2017 grievance (Id., p. 11).

       At the Pavey hearing, the Court did not find Smith credible in his assertion that he

submitted the August 5, 2017 grievance to his counselor at Menard. The document was

not written on a grievance form, there was no indication the grievance was ever

submitted institutionally, and Smith admitted he never discussed the issue with his

counselor. Thus, the Court found the August 5, 2017 grievance was insufficient to exhaust

Smith’s administrative remedies as to his claim against Brumley.

       With regard to Smith’s argument that he was not a prisoner when he filed suit and,

thus, not required to exhaust his administrative remedies in the first place, the Court

indicated it would review that issue further. The Court has now determined that Smith’s

status as a pretrial detainee in the Cook County jail at the time he filed this lawsuit did

not relieve him of his duty to exhaust his administrative remedies.

       The PLRA requires prisoners, including detainees of any jail, to exhaust all

available administrative remedies before bringing suits for damages. 42 U.S.C. § 1997e(a);




                                        Page 5 of 6
Kingsley v. Hendrickson, 135 S. Ct. 2466, 2476 (2015) (“the Prison Litigation Reform Act of

1995, . . . which is designed to deter the filing of frivolous litigation against prison officials,

applies to both pretrial detainees and convicted prisoners”); Truly v. Sheahan, 135 F. App’x

869, 871 (7th Cir. 2005) (“Whether a plaintiff is a prisoner subject to this requirement

depends on his status at the time he brought the suit . . . and Truly was incarcerated in

the Cook County jail when he brought this suit. Thus Truly was properly required to

exhaust administrative remedies.”); Fredrickson v. Heisner, No. 18 C 3582, 2019 WL 952126,

at *4 (N.D. Ill. Feb. 27, 2019) (“One’s status as a pretrial detainee does not obviate the need

for, or purpose of, an administrative exhaustion requirement and for that reason the

PLRA applies equally to pretrial detainees and prisoners.”). Smith was a pretrial detainee

at the Cook County jail when he filed his Complaint, and thus he is indeed subject to the

PLRA’s exhaustion requirements. Having found that Smith did not meet those

requirements, Brumley’s motion for summary judgment must be granted.

                                          CONCLUSION

       For the reasons set forth above, the Motion for Summary Judgment on the Issue of

Exhaustion of Administrative remedies filed by Defendant Timothy Brumley (Doc. 26) is

GRANTED. This action is DISMISSED without prejudice. The Clerk of Court is

DIRECTED to enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: May 10, 2019


                                                     ____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge



                                          Page 6 of 6
